CORRECTED OPINION

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6907



CLARENCE T. FOX, JR.; GERALDINE C. FOX,

                                              Plaintiffs - Appellants,

          versus


FEDERAL BUREAU OF PRISONS; HARLEY G. LAPPIN;
JIM RALPH; STEPHEN M. DEWALT; LAURENE SHARPE,
Case Manager; GRETCHEN ROBINSON; PHILLIP
CLARK,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-152-5-H)


Submitted:    October 14, 2004             Decided:   October 20, 2004

             Corrected Opinion Filed:   November 4, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence T. Fox, Jr., Geraldine C. Fox, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Geraldine and Clarence Fox appeal the district court’s

orders dismissing their civil rights suit as frivolous and denying

their motion for reconsideration.   We have reviewed the record and

find no reversible error.     Accordingly, as to Clarence Fox, we

affirm for the reasons stated by the district court.    See Fox v.

Federal Bureau of Prisons, No. CA-04-152-5-H (E.D.N.C. Mar. 31 &

May 27, 2004).     As to Geraldine Fox, we agree that her claim is

frivolous for the reasons stated by the district court; however, we

affirm the dismissal of her claim as modified to reflect that the

dismissal should have been under 28 U.S.C. § 1915(e)(2)(B)(ii)

(2000).     We deny Geraldine Fox’s motion to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -